Citation Nr: 0511358	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a July 1, 1982 rating decision involved clear and 
unmistakable error.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1998, and April 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In a decision dated in December 2000, the Board reopened the 
veteran's claim for entitlement to service connection for 
hypertension, but then denied entitlement to service 
connection for hypertension.  The decision also denied the 
veteran's claim that a July 1982 rating action contained 
clear and unmistakable error (CUE) for denying service 
connection for hypertension.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).  In a memorandum decision dated 
October 19, 2004, the Court vacated the Board's December 2000 
decision to the extent that it denied service connection for 
hypertension, and to the extent that it found that there was 
no CUE in the July 1982 denial of service connection for 
hypertension.  A copy of the Court's Memorandum Decision and 
Judgment have been incorporated into the veteran's claims 
folder.

The issue of entitlement to service connection for 
hypertension, including as secondary to service-connected low 
back disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The RO's decision of July 1982 was based upon the evidence 
then of record and the RO had a tenable basis for denying the 
veteran's claim for service connection for hypertension.


CONCLUSION OF LAW

A rating decision of July 1, 1982, did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

It has been determined by the United States Court of Appeals 
for Veterans Claims that the VCAA is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Accordingly, no further discussion 
with regard to the VCAA and the clear and unmistakable error 
claim is necessary.

An unappealed RO decision is considered final.  38 U.S.C.A. § 
7105 (West 2002).  Previous RO decisions which are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The present appeal arises from an underlying contention by 
the veteran that the RO failed to consider VA outpatient 
treatment records, and failed to apply the appropriate 
criteria in determining whether he developed hypertension 
within a one-year presumptive period following service.  He 
asserts that it was CUE to deny service connection for 
hypertension because a November 1975 service medical record 
showed an elevated blood pressure reading, as well as VA 
outpatient records from 1978 through 1982.  Additionally, the 
veteran asserts that in July 1982 there was no requirement 
that he be diagnosed with hypertension within a year of 
discharge from service.  He maintains that for service 
connection for hypertension the regulations only required 
that he have diastolic readings of predominately 100 or more.  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc).

After a review of the pertinent evidence of record, the Board 
finds no basis of support for the veteran's contentions that 
the July 1982 RO decision was clearly and unmistakably 
erroneous.  The veteran's service medical records are devoid 
of complaint or clinical finding with regard to hypertension.  
In November 1976, the veteran was evaluated for drug 
dependency and his blood pressure was recorded as 100/60.  
His separation examination report, also during November 1976, 
noted a reading of 130/90.  The medical officer reported "no 
significant changes in medical history."  

A VA examination for low back pain, conducted in May 1977, 
six months after separation from service, noted a blood 
pressure reading of 150/100, without diagnosis or clinical 
finding of hypertension.  

A May 1982 VA vital signs record contains seven blood 
pressure readings, including two showing diastolic pressures 
of 100 or more.

On a VA examination report of June 1982, the veteran reported 
that he had been found to have hypertension in 1978.  
Examination revealed four blood pressure readings with 
diastolic pressures of more than 100 in each instance.  The 
VA examiner reported a diagnosis of hypertension.

The Board notes that there are VA outpatient records covering 
the period between August 1978 and May 1982 which were not 
before the RO at the time of the July 1982 rating decision, 
and therefore, not considered.  The lack of consideration of 
these records does not rise to the level of CUE.  While 
current case law provides that VA is deemed to have 
constructive possession of all records it generates under 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the retroactive 
application of doctrine is prohibited.  Damrel v. Brown 6 
Vet. App. 242, 246 (1994).  Thus, in July 1982, the RO was 
not deemed to have constructive notice of all records not in 
its possession, particularly in light of the record which 
reflects the RO's request for all VA outpatient records.

Moreover, even assuming, arguendo, that the records were 
available for consideration, they would not serve to show 
that hypertension had been manifested within one year of 
separation from service.  The 1978-1982 records show clinical 
treatment for a variety of problems, with an initial 
diagnosis of high blood pressure noted in December 1980.  In 
addition, while there are three diastolic blood pressure 
readings of over 100 between 1978 and 1980, there are an 
equal number of systolic readings well under 100 during the 
same variable time periods.  None of this medical evidence 
indicates that the veteran had hypertension within a year of 
discharge from service, or that the blood pressure 
measurement of 150/100 in May 1977 was a manifestation of 
hypertensive disease within a year of discharge of service.

During an August 1998 hearing, the veteran testified that he 
was told coming out of the service that his blood pressure 
was "a little high."  He also testified that he did not 
recall when he was first diagnosed as having hypertension, 
but that he started treatment in 1982 with medication.

The Board notes that the veteran, through his attorney, 
proffers a June 1998 private physician's opinion which links 
hypertension to service.  The veteran submits that this 
opinion proves that his condition should be service-
connected.  However, the private doctor's opinion was not 
before the RO at the time of the July 1982 rating decision, 
and is not pertinent to a CUE claim.

The regulations extant at the time of the veteran's claim 
provided that a chronic disease may be considered for service 
connection if manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309 (1982).  The veteran asserts that his 
blood pressure of 150/100 in May 1977 was a manifestation of 
hypertension within a year of discharge from service.  The 
evidence of record at the time of the July 1982 rating action 
does not indicate that the veteran's blood pressure reading 
of 150/100 was a manifestation of hypertension.  The evidence 
at that time only indicated that the veteran had a one-time 
reading of an elevated blood pressure.  At the time of the 
July 1982 rating action, the evidence did not indicate that 
hypertension had been manifested prior to 1982.  

The veteran further avers that since his only blood pressure 
measurement during the year after discharge from service was 
150/100, his diastolic blood pressure during that time was 
predominately 100 or more.  He asserts that he therefore met 
the requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1982) for a 10 percent rating for hypertension.  He points 
out that in 1982, under this diagnostic code, a minimum 10 
percent rating for hypertensive vascular disease required 
diastolic pressure of predominantly 100 or more, or the 
necessity of continuous medication for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1982).  The Board notes that Diagnostic Code 7101 
is part of the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Normally, this section 
of the regulations is only for the rating of disabilities for 
which service connection has been established.  The rating 
schedule can be relevant under 38 C.F.R. § 3.309 when the 
veteran is shown to have a chronic disability within a year 
of discharge from service and a determination must be made as 
to whether it was 10 percent disabling within that year.  
However, as pointed out above, at the time of the July 1982 
rating decision, it had not been shown that the veteran 
actually had hypertension within a year of discharge from 
service.  Accordingly, 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1982) is not helpful to the veteran with his CUE claim.    

These regulations, 38 C.F.R. §§ 3.307, 3.309 (1982), indicate 
that service connection is appropriate if a veteran has a 
chronic disease within a year of discharge from service.  In 
this case the RO had a basis for finding that the veteran did 
not have a chronic disease within a year of discharge from 
service.  The evidence of record prior to the July 1982 
rating action indicated that the veteran had one high blood 
pressure reading during the year following service, however, 
the evidence of record at that time did not indicate that the 
veteran had a chronic hypertension disability.  While the 
veteran has made much of the fact that his 150/100 blood 
pressure measurement is equivalent to a 10 percent rating, 
under Diagnostic Code 7101, the fact remains that he was not 
shown to have hypertensive disease at the time of the July 
1982 rating decision, and there is no indication that the 
150/100 blood pressure measurement in May 1977 was a 
manifestation of hypertension.  The medical evidence of 
record in July 1982 amply supported a conclusion that 
hypertension had not been manifested within a year of 
discharge from service.  

Thus, the Board finds that the RO reasonably interpreted the 
facts as showing no manifestation of a chronic hypertension 
disability within one year of service and also correctly 
applied that part of the law in effect at the time.  
Accordingly, the Board concludes that the July 1982 RO 
decision denying entitlement to service connection for 
hypertension did not involve clear and unmistakable error.


ORDER

The July 1982 RO decision which denied a claim of entitlement 
to hypertension was not clearly and unmistakably erroneous.



REMAND

The October 2004 memorandum decision of the Court stated that 
with respect to the claim for service connection for 
hypertension, including as secondary to a service-connected 
low back disability, the veteran had not been provided the 
required VCAA notice.  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
 
In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO must review the claims file 
and provide the appellant proper VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
service connection for hypertension, 
including as secondary to service-
connected low back disability, notice of 
which evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  If additional evidence is not 
received, the case should be returned to 
the Board, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


